DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group II in the reply filed on December 18, 2020 is acknowledged.  The traversal is on the ground(s) that Group I and Group II are related as product and the process of making and thus would not impose a significant additional burden.  The argument has been considered, however, it is not found to be persuasive.  The instant case is a national stage entry application and the consideration of burden does not apply to the propriety of the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
3.	Claim 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter.  Applicant timely traversed the restriction (election) requirement in the reply filed on December 18, 2020.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on August 20, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 17, 19, 22-24, 27, 28 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 17 and 23 refers to claim 1 which is cancelled.  Moreover, the claim refers to variable L1 which is not present in the independent claim 8.  It is unclear what the scope of the claim should be.
	Claims 19 and 22 refers to claim 1 which is cancelled.  Moreover, the claim refers to step (a) which is not present in the independent claim 8.  It is unclear what the scope of the claim should be.
	Claim 24 refers to claim 1 which is cancelled.  Moreover, the claim refers to step (b) which is not present in the independent claim 8.  It is unclear what the scope of the claim should be.
	Claim 27 refers to claim 1 which is cancelled.  Moreover, the claim refers to step (b) which is not present in the independent claim 8.  It is unclear what the scope of the claim should be.
	Claim 28 refers to claim 1 which is cancelled.  Moreover, the claim refers to step (c) which is not present in the independent claim 8.  It is unclear what the scope of the claim should be.
	Claim 30 refers to claim 1 which is cancelled.  Moreover, the claim refers to variable L2 which is not present in the independent claim 8.  It is unclear what the scope of the claim should be.
	The scope of the above claims could not be ascertained.  For the purpose of examination, the claims were searched and examined to the extent of the limitations of claim 8.  Appropriate correction and clarification are required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626